United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-3098
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Jose Miguel Rosas Santoyo,             *    [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: March 16, 2006
                                Filed: May 23, 2006
                                 ___________

Before WOLLMAN and RILEY, Circuit Judges, and ROSENBAUM,1 District Judge.
                            ___________

PER CURIAM.

      Jose Miguel Rosas Santoyo was charged with knowingly and intentionally
possessing with intent to distribute more than fifty grams of methamphetamine and
some amount of a mixture and substance containing a detectable amount of marijuana
in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii), and (b)(1)(D). The
government filed a pre-trial motion in limine, seeking to exclude evidence that its
confidential informant had exhibited deceptive responses on a polygraph test


      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota, sitting by designation.
concerning a defendant in another case. The district court2 granted this motion,
concluding that the results of the polygraph were of a collateral nature, that the
evidence as to the informant’s credibility would be cumulative, and that the evidence
would distract the jury. We affirm.

       We review for abuse of discretion the district court’s decision to exclude
evidence under Federal Rule of Evidence 403. United States v. Jordan, 150 F.3d 895,
899 (8th Cir. 1998). Rule 403 provides that “evidence may be excluded if its
probative value is substantially outweighed by the danger of unfair prejudice,
confusion of the issues, or misleading the jury, or by considerations of undue delay,
waste of time, or needless presentation of cumulative evidence.” We give great
deference to the district court’s judgment in making this determination. See United
States v. Ruiz-Estrada, 312 F.3d 398, 403 (8th Cir. 2002).

      In United States v. Waters, the district court excluded evidence that the
defendant passed a polygraph test under Rule 403. 194 F.3d 926, 929 (8th Cir. 1999).
We affirmed, explaining that in United States v. Scheffer, 523 U.S. 303 (1998),

      the Supreme Court noted the legitimate risk that juries will give
      excessive weight to the opinions of a polygrapher, clothed as they are in
      scientific expertise. The Court also noted that litigation over the
      admissibility of polygraph evidence is by its very nature collateral,
      thereby prolonging criminal trials and threatening to distract the jury
      from its central function of determining guilt or innocence.

Waters, 194 F.3d at 930 (internal quotations omitted). These same concerns of
collateral evidence and distracting the jury are present in this case. Further, Scott had
the opportunity to inquire about the informant’s credibility on cross-examination.


      2
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.

                                          -2-
Accordingly, the district court did not abuse its discretion in granting the
government’s motion in limine.

     The judgment is affirmed.
                    ______________________________




                                    -3-